From the appearance and conduct of the prisoner at the several times he was arraigned, the Court were inclined to believe that he was in a state of mental derangement; and it also appearing that soon after the supposed murder of his wife, he had cut his own throat in such a manner as to endanger his life, a jury was immediately empanelled and sworn “ well and truly to try between the commonwealth and the prisoner at the bar, whether he neglected or refused to plead to the indictment against him for murder, of his free will and malice, or whether he did so neglect by the act of God.”
* The jury found that he did so neglect by the act of God.
Whereupon the prisoner was remanded to jail.